APPLICANT-INITIATED INTERVIEW SUMMARY CONTINUATION SHEET
Mr. Orekhov requested the interview to discuss proposed amendments and arguments in response to the Final Office action mailed December 10, 2021 (hereinafter the “2021 Final”).  A copy of the proposed amendments and arguments (hereinafter the “Agenda”) is attached hereto.
Regarding the language of the error statement for the reissue declaration as provided in the Agenda (page 10), Examiners noted the error statement was not proper.  Rather to be proper, in addition to the information provided, the error statement must specifically identify a claim Applicant seeks to broaden and further state how the identified error language affected the original patent, i.e., “unduly narrow.”
Regarding the rejections under 35 U.S.C. §112 and §102, the parties discussed at length their positions and the arguments provided in the agenda.  Examiners did not agree the proposed amendments or the arguments provided would be sufficient to overcome the Examiners findings and rejections in the 2021 Final.
While the parties discussed the issues in the Agenda, no final agreement as to the claims or their patentability was reached.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992